DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: page 1, para [001], the “16/390/144” should be rewritten as --16/390,144--.  Furthermore, the status of 16/390,144 should be updated.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: at line 21, it appears that “tilling” should be --tiling--.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: at line 21, it appears that “tilling” should be --tiling--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, line 7, the phrase "optionally containing" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
Regarding claim 13, line 7, the phrase "optionally containing" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
As to claim 19, the recitation of “A hexagonal module assembly system of claim 13, where the hexagonal top module, hexagonal top A hexagonal module assembly system of claim 13” is confusing, thus rendering the claim indefinite.  Claim 19 refers back to claim 13 twice.  Furthermore, the recitation of “hexagonal top A hexagonal module assembly system” is confusing i.e. what is “hexagonal top A”.
Regarding claim 20, line 2, the phrase "optionally includes" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
Dependent claims 2-12, 14-22, and 24 are consequently rejected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,732,508. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by those of U.S. Patent No. 9,732,508.  For example, the honeycomb shaped assembly system for storing water underground and method of assembly wherein the system comprising:  hexagonal shaped modules; wall with windows; access holes, drainage holes/notches, inflow/outflow pipes; top slab, access frame, sealant, and impervious liner are similarly recited.
Claim1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31  of U.S. Patent No. 10,151,083. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by those of U.S. Patent No. 10,151,083.  For example, the honeycomb shaped assembly system for storing water underground and method of assembly wherein the system comprising:  hexagonal shaped modules; wall with windows; access holes, drainage holes/notches, inflow/outflow pipes; top slab, access frame, sealant, and impervious liner are similarly recited.
Claim1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,267,029. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by those of U.S. Patent No. 10,267,029.  For example, the honeycomb shaped assembly system for storing water underground and .
Claim1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,626,580. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by those of U.S. Patent No. 10,626,580.  For example, the honeycomb shaped assembly system for storing water underground comprising:  hexagonal shaped modules; wall with windows; access holes, drainage holes/notches, inflow/outflow pipes; top slab, access frame, sealant, and impervious liner are similarly recited.
Claim1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,774,516. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by those of U.S. Patent No. 10,774,516.  For example, the honeycomb shaped assembly system for storing water underground and method of assembly wherein the system comprising:  hexagonal shaped modules; wall with windows; access holes, drainage holes/notches, inflow/outflow pipes; top slab, access frame, sealant, and impervious liner are similarly recited.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043.  The examiner can normally be reached on Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL